Title: General Orders, 1 October 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Verplank Point Tuesday October 1st 1782
                     Parole Newhaven
                     C. Signs Fairfield, Newtown
                  
                  For the day tomorrow Majors Olney & ReadingBrigade Major WalkerBrigd. Qr Mr WilliamsFor duty tomorrowthe 5th Connectt & 3d Massa. Regiments.
                  At the General Courtmartial of which Colonel Cortlandt is President—Major James Keith of the 8th Massa. Regiment was tried. 
                  First  For presuming to detach a party of armed men from the Garrison of Westpoint, without the consent or knowledge of the Commandant and putting them under the direction of a person was not an officer to the prejudice of good order and Military discipline.
                  Secondly  For a palpable contempt and disobedience of General Orders; having connived at and assisted in a pernicious and illicit intercourse of traffic with the Enemy, by furnishing Joseph Brown with a Military Guard, which he made use of for the protection of Stores and Merchandise, brought from within the Enemys lines.
                  The Court on consideration are of opinion that Major Keith as Commanding Officer of the 8th Massa. Regt had the permission of the Commandant of the Garrison of West Point to detach men as he thought best for feathers, that Major Keith did detach a party for the purpose, with directions at the same time to guard some stores in for the use of the Army which was without the consent or knowledge of the Commandant and that he put the party under the direction of a person who was not an officer to the prejudice of Good order and Military Discipline in breach of Article 5th section 18th of the rules and articles of war.
                  The Court on the second charge are of opinion that Major Keith did furnish Joseph Brown with a Military Guard which he made use of for the protection of stores & Merchandise brought from within the enemys Lines and think agreable to their opinion on the first charge that Major Keith is responsible for the use to which the Guard was put by Mr Brown and of consequence that Major Keith is guilty of the second charge against him in breach of article 5th Section 18th of the rules and articles of War.
                  The Court Sentence Major Keith to be discharged the service.
                  The Commander in chief approves the sentence of the Court.
               